Exhibit 10.31

SECOND AMENDMENT TO EMPLOYMENT CONTRACT

This SECOND AMENDMENT is made on of the 31 day of December 2008, between DAVID
D. CATHCART (hereinafter referred to as “Employee”) and TRX, INC., a Georgia
corporation (hereinafter referred to as the “Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of July 1, 2005, and as amended on November 15,
2006 (the “Employment Contract”); and

WHEREAS, Employee and the Company desire to make certain amendments for
compliance with Code Section 409A;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

1.     Section 3(c) of the Employment Contract shall be amended by adding the
following sentence at the end thereof:

“Any annual discretionary bonus amount payable to the Employee shall be paid in
the form of a lump sum payment no later than thirty (30) days following the date
of the determination and approval of the bonus amount; provided, however, that
to receive the bonus, the Employee must be an “active employee in good standing”
on the date the bonus is paid.”

2.     Section 6(c) of the Employment Contract shall be amended by adding the
following at the end thereof:

“Any amounts paid by the Company in lieu of notice under this provision shall be
paid to the Employee in cash installments on the Company’s normal payroll dates
(which applied to the Employee while employed) for the applicable payment
period. Notwithstanding the foregoing, for compliance with Section 409A of the
Internal Revenue Code of 1986, no amounts shall be payable to the Employee under
this subsection (c) before the date that is six (6) months following the date of
the Employee’s termination of employment. On the date that is six (6) months
following the date of the Employee’s termination of employment, the Employee
shall be paid a lump sum amount representing the amounts that would have been
paid under this section during the 6-month delay period but for the delay
provision, and thereafter, the Employee shall receive cash payments on the
above-specified payroll date basis.”

3.     The amendments to the Employment Contract contained in this Second
Amendment shall be effective as of December 31, 2008.

4.     Except as specifically amended herein, the Employment Contract, as
previously amended, shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

EMPLOYEE

/s/ David D. Cathcart

David D. Cathcart TRX, INC.

/s/ H. Shane Hammond

H. Shane Hammond, President and CEO